 Case 2:19-cv-00899-JDC-KK Document 1 Filed 07/12/19 Page 1 of 6 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION

MARK ALLAN ATKINS,                           :       CIVIL ACTION NO. 2:19-cv-899
ALLEN WAYNE EDDINS, JR.,
DOUGLAS EDWARD HAGA,
NELAND HARDY SINGLETARY,
and CHASE LLOYD SOMERS

VERSUS                                       :       JUDGE _________________________


CB&I, LLC                           :     MAGISTRATE JUDGE ____________
______________________________________________________________________________

                                   NOTICE OF REMOVAL

       Defendant CB&I, LLC. (“CB&I” or “Defendant”), hereby notices the removal of this

action pursuant to 28 U.S.C. §§ 1331, 1441, and 1446 to the United States District Court for the

Western District of Louisiana, and as grounds therefore states:

I.     Timeliness of Removal

       1.      On or about February 19, 2019, Plaintiffs MARK ALLAN ATKINS, ALLEN

WAYNE EDDINS, JR., DOUGLAS EDWARD HAGA, NELAND HARDY SINGLETARY, and

CHASE LLOYD SOMERS (“Plaintiffs”) filed a civil action against Defendant in the 14TH Judicial

District Court, Parish of Calcasieu, Louisiana, Docket No. 2019-839 F. Defendant was served

with the Petition on March 15, 2019. Defendant filed an Answer to the Petition on May 30, 2019.

       2.      The case stated by the original Petition was not removable.

       3.      On June 12, 2019, counsel for Plaintiffs emailed a draft of a First Supplemental and

Amended Petition for Unpaid Wages (“Amended Petition”).

       4.      On June 24, 2019, Plaintiffs sought leave of the 14th Judicial District Court to file

the Amended Petition.
 Case 2:19-cv-00899-JDC-KK Document 1 Filed 07/12/19 Page 2 of 6 PageID #: 2



       5.      Copies of all filings in the state court record are attached hereto as Exhibit A, as

required under 28 U.S.C. § 1446(a). These are the only process, pleadings, and orders served on

Defendant in this action.

       6.      The case stated by the Amended Petition is removable.

       7.      Defendant is timely filing this Notice of Removal within 30 days after service or

otherwise of a copy of the Amended Petition, as required by 28 U.S.C. § 1446(b).

II.    Venue

       8.      The 14th Judicial District Court for the Parish of Calcasieu is located within the

Parish of Calcasieu, Louisiana. Therefore, venue is proper in this Court because it is the “district

and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

III.   Basis for Removal: Federal Question Jurisdiction

       9.      This action is properly removable under 28 U.S.C. § 1441(a), because the United

States District Court has original jurisdiction pursuant to 28 U.S.C. § 1331, which provides that

“The district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.”

       10.     Plaintiffs’ Amended Petition alleges that Plaintiffs were eligible to participate in

the Project Completion Incentive, which plan is an employee pension benefits plan that is subject

to the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §1001, et seq.

(Complaint ¶¶ 6, 7).

               a. Under 29U.S.C. §1002(1), an ERISA welfare benefits plan is “any plan, fund,

                   or program which was heretofore or is hereafter established or maintained by

                   an employer or by an employee organization, or by both, to the extent that such

                   plan, fund, or program was established or is maintained for the purpose of

                   providing for its participants or their beneficiaries, through the purchase of

                                                         2
Case 2:19-cv-00899-JDC-KK Document 1 Filed 07/12/19 Page 3 of 6 PageID #: 3



             insurance or otherwise, (A) medical, surgical, or hospital care or benefits, or

             benefits in the event of sickness, accident, disability, death or unemployment,

             or vacation benefits, apprenticeship or other training programs, or day care

             centers, scholarship funds, or prepaid legal services, or (B) any benefit

             described in section 186(c) of this title (other than pensions on retirement or

             death, and insurance to provide such pensions)”

          b. Per 29 C.F.R. 2510,3-1(a)(3), a “’welfare plan’ those plans which provide

             holiday and severance benefits, and benefits which are similar (for example,

             benefits which are in substance severance benefits, although not so

             characterized).”

          c. Plaintiffs’ claim against CB&I is made under the company’s Project

             Completion Incentive plan, which provides in pertinent part: “CB&I will pay

             to Craft employees who meet eligibility requirements below a Project

             Completion Incentive payment equal to five percent (5%) of the employee’s

             total earnings… as a retention incentive to continue working on the Project until

             their role on the project is complete. Employees who quit, …their employment

             … are not eligible for the Project Completion Incentive payment.” (Complaint

             ¶ 6).

          d. Under 29 U.S.C. §1002(1) and 29 C.F.R. 2510,3-1(a)(3), the Project

             Completion Incentive program is a severance benefit subject to ERISA since it

             provides for severance benefits upon the employee’s employment on the project

             being terminated by way of a reduction-in-force or transfer, and because it

             provides for an ongoing administrative program that require various



                                               3
Case 2:19-cv-00899-JDC-KK Document 1 Filed 07/12/19 Page 4 of 6 PageID #: 4



               determinations, like eligibility determinations and calculations of the payment

               amount.

          e. As for preemption and thereby bringing in federal question jurisdiction, Section

               514(a) of ERISA, 29 U.S.C. § 1144(a), expressly "supercedes any and all State

               laws insofar as they may now or hereafter relate to any employee benefit plan"

               covered by ERISA. See Gomez v. Ericcson, Inc. 828 F.3d 367, 371-72 (5th Cir.

               2016).

          f. ERISA preemption is "deliberately expansive" and is to be "construed

               extremely broadly." Corcoran v. United HealthCare, Inc., 965 F.2d 1321, 1328

               (5th Cir. 1992).

          g. A state law claim will be preempted if it has "a connection with or reference to

               such a plan." A state law "relates to" an employee benefit plan "if it has a

               connection with or reference to such a plan. Aucoin v. RSW Holdings, L.L.C.,

               476 F. Supp. 2d 608, 613 (M.D. La. 2007)(internal citations omitted).

          h.   “A state law claim addressing the right to receive benefits under the terms of

               an ERISA plan necessarily `relates to' an ERISA plan and is thus preempted by

               ERISA.’” Aucoin v. RSW Holdings, L.L.C., 476 F. Supp. 2d 608, 618 (M.D. La.

               2007)(quoting Dorn v. International Broth. Of Elec. Workers, 211 F.3d 938

               (5th Cir. 2000).

          i. Plaintiffs voluntarily resigned their employment. (Complaint ¶5). Plaintiffs

               have asserted a claim under state law, notably under La. R.S. 23:631, et seq.,

               for payment of the Project Incentive Completion payment. (Complaint ¶¶ 10,




                                                4
 Case 2:19-cv-00899-JDC-KK Document 1 Filed 07/12/19 Page 5 of 6 PageID #: 5



                   12, 13) The sole question is whether Plaintiffs were eligibile under the plan to

                   receive payment, which thereby implicates ERISA’s preemption of state law.

       11.     By asserting claims under federal law, namely, ERISA, 29 U.S.C. § 1001, et seq.,

Plaintiffs’ Amended Petition asserts a federal question under 28 U.S.C. §1331. Accordingly, this

case is properly removable under 28 U.S.C. § 1441(a).

       12.     In accordance with 28 U.S.C. § 1466(d), copies of this Notice of Removal will be

promptly served upon Plaintiffs and filed with the Clerk of the 14th Judicial District Court. A copy

of Defendant’s notice of removal filed with the state court is attached hereto as Exhibit B.

       13.     By removing this matter, CB&I does not waive or intend to waive any objection or

defense to which it may be entitled, including but not limited to insufficiency of process and

insufficiency of service of process.

IV.    Conclusion

       WHEREFORE, CB&I respectfully requests that this cause of action proceed before this

Honorable Court as an action properly removed from the Fourteenth Judicial District Court to the

Western District of Louisiana, as CB&I has properly established that federal question jurisdiction

exists because Plaintiffs has asserted claims arising under ERISA. As a result, this case is

removable based on federal question jurisdiction.




                                                     5
 Case 2:19-cv-00899-JDC-KK Document 1 Filed 07/12/19 Page 6 of 6 PageID #: 6



                                             Respectfully submitted,

                                             OGLETREE, DEAKINS, NASH, SMOAK &
                                             STEWART, P.C.


                                             BY:__/s/ Andrew J. Halverson_______________
                                             CHRISTOPHER E. MOORE (La. Bar No. 26430)
                                             ANDREW J. HALVERSON (La. Bar No. 31184)
                                             701 Poydras Street, Suite 3500
                                             New Orleans, LA 70139
                                             Telephone: (504) 648-3840
                                             Facsimile: (504) 648-3859
                                             Email: christopher.moore@ogletreedeakins.com
                                             Email: andrew.halverson@ogletreedeakins.com

                                             Attorneys for Defendant, CB&I, LLC




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been filed via the Court’s Electronic Case

Filing System, which provides for service on all counsel of record.

       This 12th day of July, 2019.


                                             /s/ Andrew J. Halverson__________
                                             Andrew J. Halverson




                                                    6
